Title: Ratification of the Holland Loan, 1 September 1791
From: Washington, George
To: 



[Philadelphia, 1 September 1791]

Now Know ye, that the President of the United States of America having seen and considered the said contract, hath ratified and confirmed, & by these presents doth ratify & confirm the same and every article thereof.
In testimony whereof he has caused the seal of the U.S. to be affixed to these presents, and signed the same with his hand. Done at the City of Philadelphia the first day of September in the year of our Lord one thousand seven hundred & ninety one, & of the independence of the U.S. of America the sixteenth.

G: Washington

